Title: To George Washington from John Harvie, 14 April 1784
From: Harvie, John
To: Washington, George

 

Sir
Land Office [Richmond, Va.] April 14th 1784

Mr Griffith’s staying a day longer in this City than he expected to do when I first saw him, has allow’d me time to make out and forward your Grants by him, I am to Apoligize for there being on Common paper, by Assureing you that it was not in my power to procure as much Parchment at this place as was Sufficient to Contain the Grants, I have Written to Europe for a large Quantity of Parchment which I hope will Arrive this Spring, when that comes to hand if you then prefer it, by returning the Original Grants, I expect the Governour will have no Objection to Sign others on parchment and cancel those now made out upon paper.
You will find your Grants in the plainest Simplest Dress, without any addition to your Name or other Designation except the Seat of your Domestic Residence, when I first set down to Write these Grants this Simplicity of Expression did not Correspond with my feelings, and my Heart was about to Dictate to my pen a Long String of Illustrious Distinguishments, but in the Moment of Execution my mind felt such a Conviction that no Title that could be given you in the Grant could add Lustre to your Character, that I Concluded it best, and more Consistent with the Republicanism of your own Mind to leave out a plumage that could not Exalt a Character whose Dignity stands Recorded in the Warmest Corner of the Human Heart. I have the Honour to be Sir Yr most Obt & very H. Servt

John Harvie

